 1                              UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 KEVIN CLAUSEN,                                          Case No.: 3:17-cv-00416-MMD-WGC

 4           Plaintiff                                                 Minute Order

 5 v.                                                                  Re: ECF No. 50

 6 NEVADA DEPARTMENT OF
   CORRECTIONS, et. al.,
 7
       Defendants
 8

 9
     PRESENT: THE HONORABLE WILLIAM G. COBB, U.S. MAGISTRATE JUDGE
10
     DEPUTY CLERK: KAREN WALKER                           REPORTER: NONE APPEARING
11
     COUNSEL FOR PLAINTIFF(S): NONE APPEARING
12
     COUNSEL FOR DEFENDANT(S): NONE APPEARING
13
     MINUTE ORDER IN CHAMBERS:
14
            Plaintiff has filed a motion requesting a second extension of time to file his response to
15
     Defendants' motion for summary judgment. (ECF No. 50.) The motion is GRANTED. Plaintiff
16
     has up to and including January 21, 2020, to file his response.
17

18
     IT IS SO ORDERED.
19
     Dated: December 27, 2019                                     DEBRA K. KEMPI, CLERK
20
                                                              By: __________/s/_______________
21
                                                                           Deputy Clerk
22

23
